Citation Nr: 1000388	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-30 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for rotoscoliosis and spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from September 1973 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before a Decision Review Officer at the 
RO in July 2006.  He testified before the undersigned 
Veterans Law Judge in October 2009.  Transcripts of both 
hearings have been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a higher evaluation for his service-
connected back disability.  He was most recently afforded a 
VA examination in June 2004.  The diagnosis was lumbosacral 
strain, rotoscoliosis and spondylosis.  Since then, he has 
received treatment through VA.  He has complained of numbness 
and pain in his left lower extremity.  An October 2007 EMG 
study was suspicious for left-sided radiculopathy.  In 
November 2007 a neurologist recommended neuroimaging 
correlation and noted that the Veteran's pain was refractory 
to escalating doses of narcotics.  He indicated that the 
Veteran was referred for pain and neurosurgery appointments.  
The record does not contain VA treatment records subsequent 
to November 2007.  

In a December 2008 statement, the Veteran related that he had 
attended an employment physical examination a couple of years 
previously.  He should be given the opportunity to properly 
identify the provider of this examination so that a report 
may be sought.

At his October 2009 hearing, the Veteran provided testimony 
relating to his symptoms, and indicated that he continued to 
experience neurological symptoms related to his left leg.  He 
related that he received treatment at the North Hampton, West 
Roxbury, and West Haven VA Medical Centers (VAMC).  His 
testimony, in addition to the record as a whole, suggests a 
worsening of his back disability since the June 2004 VA 
examination.  Accordingly, the Board concludes that a current 
VA examination is warranted.

Finally, the Board notes that at his October 2009 hearing, 
the Veteran essentially stated that he was unable to secure 
employment due to his back disability.  The Veteran has 
therefore raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a Veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans 
Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  As such, future adjudication of the 
Veteran's claim should include the issue of TDIU, in 
accordance with the holding in Rice.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records 
from the North Hampton, West Roxbury, and 
West Haven VAMCs for the period from 
November 2007.  All attempts to obtain 
such records should be fully documented 
in the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his back disability.  All 
necessary testing, to include a 
neurological evaluation, should be 
carried out in conjunction with this 
examination.  The claims file and a copy 
of this remand should be provided to the 
examiner for review.  The examiner should 
elicit a complete history from the 
Veteran.

The results of range of motion testing 
should be reported, and any excursion of 
motion accompanied by pain should be 
specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, at what 
point does pain or any other factor limit 
motion.

The examiner should specifically address 
whether there are neurological deficits 
related to the Veteran's back disability.  
If intervertebral disc syndrome is 
identified, the examiner should discuss 
whether are incapacitating episodes, and 
if so, their regularity and duration.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

4.  Thereafter, readjudicate the claim, 
to include the issue of entitlement to a 
TDIU.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


